Mr. Justice Hand delivered the opinion of the court: This is a bill in chancery filed by appellant, the vendor, to require appellees, the vendees, to specifically perform a contract for the sale of a patent. The superior court overruled a demurrer to the bill, and upon a hearing upon bill, answer, replication and the master’s report, entered a decree granting the relief prayed for. The Branch Appellate Court reversed such decree, and this is an appeal from such judgement of reversal. It is claimed that as appellees did not stand by their demurrer they waived the right to challenge, by their answer, the jurisdiction of the court on the ground that appellant has a plain, speedy and adequate remedy at law. Such contention is disposed of in Black v. Miller, 173 Ill. 489, adversely to appellant, where it is held an objection to the jurisdiction of a court of equity on the ground of an adequate remedy at law may be taken by answer after a demurrer to the bill on that ground has been overruled. The scope and effect of this bill are to enforce payment of the purchase money agreed to be paid by appellees for a patent. The general rule is, subject to the limitation that compensation in damages furnishes a complete and satisfactory remedy, that equity will not decree the specific performance of a contract which relates to the sale of personalty. (Parker v. Garrison, 61 Ill. 250; Pierce v. Plumb, 74 id. 326; Barton v. DeWolf, 108 id. 195; Cohn v. Mitchell, 115 id. 124.) In Barton v. DeWolf, supra, we say (p. 197): “The rule ‘is not to entertain jurisdiction, in equity, for a specific performance of agreements respecting goods, chattels, stock, choses in action, and other things of a merely personal nature; yet the rule is (as we have seen) a qualified one, subject to exceptions, or, rather, the rule is limited to cases where a compensation in damages furnishes a complete and satisfactory remedy. ’ (2 Story’s Eq. sec. 718.) Thus it is seen that a court of equity will not exercise jurisdiction where there is a complete and satisfactory remedy at law.” The contract in this case falls within the general rule as above announced. The breach can be fully compensated for in an action at law, in damages. If a breach of the contract for the sale of the patent can be fully compensated by the payment to the appellant of the price agreed to be paid therefor, the price may be recovered in an action at law, and no such case is made as would require a court of equity to assume jurisdiction. It is said in Pierce v. Plumb, supra (p. 331): “It may be stated as one of the rules on this subject, that equity will not decree specific performance unless something more is to be done by it than mere payment of money, or anything which ends in the mere payment,, because the law is adequate to this.” In Barton v. DeWolf, supra, and in Pierce v. Plumb, supra, the doctrine is announced that a court of equity will not specifically enforce a contract for the sale of government stocks, railroad stocks, etc., where there is a complete and satisfactory remedy at law, and we see no reason, in principle, why a different rule should be applied to a contract for the sale of a patent, where there is nothing more to be done by the vendee than pay the purchase price. It is contended by appellant that as the vendee of a patent may have specific performance because the remedy at law, in many cases, is inadequate, so the vendor may have the same remedy, because such remedy must be mutual. The doctrine of mutuality in cases of specific performance has been recognized by this court in Lancaster v. Roberts, 144 Ill. 213, and Welty v. Jacobs, 171 id. 624. In the case of a sale of a patent the vendee is not in all cases entitled to specific performance. A court of equity will not decree the specific performance of a contract relating to the sale of personal property at the suit of the vendee, unless there is some element or feature in it to show that the relief at law might not be adequate, — as where the thing contracted for has some special value to the vendee. While in England and some States of the Union there are authorities which sustain the contention of appellant, yet, in view of the long line of decisions in this State holding that a court of equity will not grant specific performance of a contract for the sale of personal property unless it appears that the remedy at law is inadequate, we are not disposed to follow the same. We are of the opinion appellant has an adequate remedy at law. The judgment of the Appellate Court will be affirmed. Judgment affirmed.